Title: To Benjamin Franklin from Le Roy, [c. 14 October 1781]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


[c. October 14, 1781]
Mon illustre Docteur avez vous beaucoup de monde à dîner aujourdhui dites moi le Sans façon parceque si vous n’en aviez pas beaucoup Je vous demanderois à dîner pour ces Dames qui glorieuses de vous connoître et s’en allant ce Soir à Paris souhaiteroient de passer encore quelques momens avec vous.
J’imagine et J’espere que la Jeunesse de Monsieur votre petit fils triomphera bientôt de cette Jaunisse maladie qu’il n’est pas dans le cas d’avoir n’ayant nul sujet d’avoir du souci tout aucontraire.
